Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Strobel et al. (US 2004/0141955) in view of Technical Evaluation Report (Propionic acid; 2008; “Tech. Report”) and Final Report on the safety assessment of Benzaldehyde (2006, Inter. J. Toxicol.; “Benzaldehyde Report”).
Strobel et al. teaches a volatile antimicrobial composition produced by Muscodor albus comprising 1-butanol, 3-methyl-, acetate (isoamyl acetate; acetic acid ester), propanoic acid, 2-methyl (isobutyric acid; C3 acid ester) (see paragraph 102; Table 6) and propanoic acid, 2-methyl 2-methylpropyl ester (C3 acid ester; isobutyl isobutyrate; see Table 6). Isobutyric acid as well as isobutyl isobutyrate are considered as C2-C5 acid ester. Strobel et al. also teaches ethyl butyrate (butanoic acid, ethyl ester; C4 acid ester) (see Table 3 and 4). Strobel et al. teach isobutyric acid has lethal effect on R. solani (paragraph 106; Table 7). Strobel et al. also teaches isobutyric acid (propanoic acid, 2-methyl) in a mixture (paragraph 56; Table 3, 4). Strobel et al. teaches a method of using Muscodor-derived compositions to inhibit the growth of microbes, insects, and nematodes in its habitat including food, containers of post-harvest food, etc. (paragraph 66), and Strobel et al. teaches that the Muscocor formulation is for killing bacteria that contaminate food (paragraph 65). 
Strobel et al. do not teach propanoic acid or benzaldehyde in the composition. However, it is well known in the art that propanoic acid (or propionic acid) has anti-fungal and anti-bacterial property according to Technical Evaluation Report on propionic acid (see p.2) or that benzaldehyde has antimicrobial activity according to Benzaldehyde Report (p.13, right col. thru p.14, left col.). Furthermore, Strobel et al. teaches that the Muscodor formations can be combined with one or more of an antimicrobial (paragraph 44).
Therefore, it would have been obvious to a person skilled in the art to combine propanoic acid as well as benzaldehyde along with the volatile antimicrobial composition of Strobel et al. for the same purpose for the antimicrobial activity. M.P.E.P. §2144.06 states “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). While Strobel et al. do not particularly disclose that the substrate being fruits, nuts or vegetables, it would have been obvious to a person skilled in the art that the scope of the “food” of Strobel et al. encompasses such substrates.

Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/416,933 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite a composition comprising propanoic acid, a C4-C6 acid salt, a C2-C5 acid ester and benzaldehyde, wherein said acid salt is selected from salts of isobutyric acid, salts of citric acid and combinations thereof.  The copending claims recite a method of affecting microbial activity, said method comprising providing a composition comprising an acid component selected from propanoic acid, isobutyric acid, salts of said acids and combinations of said acids and said salts; and another component selected from a C2-Cs acid ester, an aldehyde and combinations thereof, providing said composition is absent naphthalene and azulene derivative compounds; and contacting at least one of a microbe and a substrate capable of supporting microbial activity with said composition, said composition in an amount at least partially sufficient to affect microbial activity. The copending claims reciting propanoic acid, isobutyric acid, isobutyl isobutyrate and benzaldehyde reads on the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-62 of copending Application No. 16/778,865 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite a composition comprising propanoic acid, a C4-C6 acid salt, a C2-C5 acid ester and benzaldehyde, wherein said acid salt is selected from salts of isobutyric acid, salts of citric acid and combinations thereof.  The copending claims recite a composition comprising propanoic acid, a C4-C6 acid salt and a component selected from a C2-C5 acid ester and a C2-C8 aldehyde, said composition having a pH greater than about 4.4, wherein said acid salt is selected from salts of isobutyric acid, salts of citric acid and combinations thereof, wherein said acid salt is selected from salts of isobutyric acid and combinations thereof wherein said salt is selected from potassium and ammonium salts of isobutyric acid. The copending claims reciting propanoic acid, isobutyric acid, isobutyl isobutyrate and benzaldehyde reads on the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. (USP 10,383,332 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite a composition comprising propanoic acid, a C4-C6 acid salt, a C2-C5 acid ester and benzaldehyde, wherein said acid salt is selected from salts of isobutyric acid, salts of citric acid and combinations thereof. The patented claims recite a composition comprising propanoic acid; and a component selected from a C.sub.4-C.sub.6 acid salt, a C.sub.2-C.sub.5 acid ester, a C.sub.2-C.sub.8 aldehyde and combinations thereof, providing said C.sub.4 salt is a salt of isobutyric acid and said composition is absent naphthalene and azulene derivative compounds. Dependent claims recite benzaldehyde and isobutyric acid. The patented claims read on the instant claims reciting propanoic acid, benzaldehyde and isobutyric acid.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SNIGDHA MAEWALL/Primary Examiner, Art Unit 1612